DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed 19 October 2020 has been entered.  Claims 2-3, 6-9, 11-12, 14-15, 19-27, 29-31, 33, 35-39, 41-42, 44-47, 52-67, 70 and 72-78 have been canceled
Claims 1, 4-5, 10, 13, 16-18, 28, 32, 34, 40, 43, 48-51, 68-69 and 71 remain pending.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group II, claims 5, 10, 13, 16-18, 28, 32, 34, 40, 43, 48-51 and 68-69, drawn to a method comprising introducing a library of polynucleotides into host cells, incubating the transformed cells with a plurality of bacteriophage (each comprising a phagemid that encodes a first selection agent and a DNA target site for a preselected polypeptide or polynucleotide of interest), and selecting for cells that survive.
Group III, claim 71, drawn to a library comprising introducing a plurality of bacteriophage (each comprising a phagemid that encodes a first selection agent and a DNA target site for a preselected polypeptide or polynucleotide of interest).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I through III lack unity of invention because even though they share the common technical feature of a plurality of bacteriophages (each comprising a phagemid that encodes a first selection agent and a DNA target site), this common technical feature does not represent a contribution over the prior art because the common technical feature lacks novelty over Joung et al. (WO 01/88197 A2; cited in IDS filed 15 November 2019), who teach a phage library comprising phagemids comprising an ampicillin resistance gene (see e.g. pg 113, lines 21-35).  
Additionally, Groups I and II lack unity of invention because even though they share the common technical feature of a combination of a library of polynucleotides (wherein polynucleotides in the library encode RNA guided nucleases) and a plurality of bacteriophages (each comprising a phagemid that encodes a first selection agent and a DNA target site), this combination does not represent a contribution over the prior art because the common technical feature lacks an inventive step over Joung et al. (WO 01/88197 A2 as cited above), Barbas et al. (WO 2011/091324 A2) and Hsu et al. (“DNA targeting specificity of RNA-guided Cas9 nucleases.” Nat Biotechnol 31, 827–832 (2013)), all cited in IDS filed 15 November 2019, because 
Joung et al. further teach a bacterial two-hybrid selection system where zinc finger domain variants encoded in a phagemid library (as described above) are introduced into E. coli cells by infection, and zinc finger domains which can bind DNA cause activation of transcription of a HIS3 gene, permitting survival on HIS selective medium (see e.g. Figure 2); and 
Barbas et al. teach a ccdB reporter plasmid containing a nuclease cleavage site, in which plasmid the toxic ccdB gene is under the control of the inducible pBAD promoter (with the toxic ccdB gene as a negative selection agent), and also teach a library of zinc finger nuclease (ZFN) expression plasmids each comprising a mutated ZFN coding region and 
Hsu et al. teach characterization of an RNA-guided Cas9 nuclease target specificity in human cells; and 
at the time of the invention, it would have been obvious to modify the two-hybrid system of Joung et al. by i) adapting their phagemid library to present target nuclease cleavage sites with plasmid expression of a nuclease in cells as taught by Barbas et al., and ii) substituting the target sites and expressed nuclease with potential sites for a Cas9 nuclease and that nuclease, respectively, as taught by Hsu et al., with the reasonable expectation of successfully expanding the method of Joung et al. to identify additional target sites for Cas9 nuclease without surprising or unexpected results. 
Because the common technical feature lacks an inventive step over the art at the time of the invention, it cannot be considered a special technical feature between Groups I and II.  Therefore, the two inventions lack unity with one another.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

in claim 50, drawn to a method of Group II (and depending from claims 5, 48 and 49) wherein the nuclease is a Cas9 nuclease, and 
in claim 51, drawn to a method of Group II (and depending from claims 5, 48 and 49) wherein the nuclease is a Cpf1 nuclease, 
where each one of the two nucleases is a separate Species because each presents a special technical feature of a specific protein sequence and associated activity that is unique and not shared by the other Species, and so lacks unity of invention with the other Species.  
Therefore, there is no single special technical required by the above described Species to constitute a contribution over the prior art as required for a single general inventive concept that relates the two Species of nucleases.  

Applicant is required, in reply to this action, to elect a single species from among the Species of claim 50 or claim 51, to which the claims shall be restricted if no generic claim is finally held to be allowable.
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the 

A telephone call was made to Meaghan Bychowski (74,152) on 1 October 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635